Citation Nr: 1637662	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis (also claimed as lung condition/scars, chronic obstructive pulmonary disease).

2.  Entitlement to service connection for the residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in February 2014, January 2015, and August 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's pulmonary fibrosis is due to a disease or injury in service.  

2.  The preponderance of the evidence is against finding that the Veteran sustained an injury to the low back while in service.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for pulmonary fibrosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

2.  The criteria for establishing service connection for the residuals of an injury to the low back have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2011 and March 2012.  The claims were last adjudicated in May 2016.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, Social Security Administration records, and VA examination reports.

The Veteran was also afforded a VA hearing with the undersigned in February 2013.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

The evidence shows that the Veteran was not afforded a VA examination for residuals of a low back injury, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran sustained an injury to the low back during his service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claim of entitlement to service connection for the residuals of a low back injury.  

Pursuant to the February 2014 Board remand, VA contacted the Veteran to identify the private German clinics in which he says that he received treatment during his active duty service, obtained additional VA treatment records, and attempted to obtain Social Security Administration records but was informed that they had been destroyed.  In addition, VA found that VA treatment records from 1986 and earlier, when the Veteran says that he received treatment for pulmonary fibrosis and low back disorder, were unavailable.  The Veteran indicated that he did not remember the names of the German clinics in question.  Because research by the Board revealed that there were only two private medical facilities in the area in which the Veteran said that he received treatment, the Board remanded the claim a second time in January 2015.  Pursuant to the January 2015 Board remand, VA verified the Veteran's contact information, obtained the Veteran's service personnel records, and attempted to obtain the Veteran's authorization to obtain records from the private German clinics.  Because VA's letter to the Veteran mistakenly asked him to identify the German clinics again instead of asking his authorization to obtain records from the specific clinics the Board had identified, the Board remanded the claim a third time in August 2015 for authorization to obtain records.  Pursuant to the August 2015 Board remand, VA sent authorizations for the identified German clinics to the Veteran in February 2016 and called him to follow up on the request in March 2016.  During the March 2016 telephone call, the Veteran indicated that he might have the relevant records in his possession.  As the Veteran provided neither the authorization forms nor the records themselves, additional action on the part of VA was not required pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Pulmonary Fibrosis

The Veteran asserts that he began to suffer from recurrent pneumonia in 1966 and that this led to his current pulmonary fibrosis.  

During the February 2013 hearing, the Veteran testified that, when stationed in Germany, he was almost always on independent duty and therefore treated in civilian clinics.  In his July 2012 substantive appeal (VA Form 9), the Veteran reported that he was had pneumonia in service three times: during basic training at Fort Lewis, Washington, in August-September 1966, and in Germany in November 1966 and September-October 1967.  In his December 2011 notice of disagreement, the Veteran reported that he began to experience breathing problems within two years of discharge from active duty.  

The Veteran's service personnel records indicate that he was stationed in Germany from January 1967 to July 1968.  

There are no mentions of pneumonia in the Veteran's service treatment records.  In August 1966, he was treated for tonsillitis at an Army medical facility in Fort Lewis, Washington.  He continued to be treated for recurrent tonsillitis until May 1967, when he underwent a tonsillectomy at an Army hospital in Augsburg, Germany.  This procedure required a seven-day hospitalization.  An April 1967 treatment record notes that the Veteran's tonsillectomy was postponed due to a "recurrent infection of a respiratory nature."  Chest X-rays in April 1967 and May 1968 showed a normal chest with clear lung fields.  Cold sores were diagnosed.  Other service treatment records from the Veteran's time in Germany record treatment for conditions including headaches, diarrhea, and a wart on his right thumb.  

During the Veteran's August 1968 separation examination, the examiner found the Veteran's lungs to be normal.  The Veteran reported hearing loss in his left ear, boils three months prior to the examination, and occasional untreated motion sickness, but did not list any history of pneumonia and denied any history of asthma, shortness of breath, or chronic cough.  Moreover, he denied any treatment at clinics or by physicians other that what was reported on the examination.

During a December 1986 VA examination in connection with a claim for entitlement to nonservice-connected pension benefits, the Veteran reported that he first developed pneumonia in 1985 and that this led to his current cardiopulmonary problems.  The examiner diagnosed chronic obstructive and restrictive pulmonary disease.  

A July 1990 VA treatment record indicated very mild interstitial fibrosis with borderline values.  

The Veteran was afforded a VA examination in October 1991 in which he reported exertional dyspnea since 1986.  The examiner diagnosed pulmonary fibrosis.  

In a February 1992 VA treatment appointment, the Veteran reported a five year history of pulmonary fibrosis, with steroid use from 1985-1987 that he stopped due to side effects.  

The first mention in the record of onset during the Veteran's active duty service was in March 2011, when VA received the instant claim.  The Veteran reported that his lung condition began in 1966.  

The Veteran was afforded a VA examination in October 2014.  The examiner diagnosed chronic obstructive pulmonary disease, pulmonary fibrosis, and recurrent pneumonia.  The listed diagnosis date for recurrent pneumonia was 2008.  The examiner opined that it was less likely than not that the Veteran's pulmonary fibrosis was incurred in or caused by any in-service injury, event, or illness.  The examiner's rationale was that there was no medical evidence of pneumonia or any other pulmonary or respiratory complaints, symptoms, or treatment while in the military.  The examiner suggested that the Veteran might have confused his recurrent tonsillitis in service with pneumonia.

The Board notes that, contrary to the October 2014 VA examiner's statement, an April 1967 service treatment record notes a "recurrent infection of a respiratory nature."  However, that record goes on to say "Also specifically he has herpes labialis," i.e., cold sores.  The diagnoses in that record include chronic recurrent tonsillitis and herpes labialis, but not a respiratory infection.  A chest X-ray taken on the same day as that record notes a normal chest with clear lung fields.  Despite this alleged clinical finding of a "recurrent infection of a respiratory nature," there is no documented treatment or diagnosis to support the finding.  It is conceivable that the tonsillitis was not treated at the time, given the presence of cold sores.

The only evidence in favor of the Veteran's claim that he suffered from pneumonia in service that has resulted in pulmonary fibrosis consists of his own statements and those of his wife, who stated that the Veteran had experienced difficulties with his lungs since at least 1979.

The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's and other lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based on the record above, the Board finds that the Veteran's assertions of suffering from pneumonia in service are not credible.  As stated above, the Veteran's service treatment records detail complaints of and treatment for several minor conditions but contain no mention of pneumonia.  Those records also show regular treatment in Army medical facilities, not private German clinics, including hospitalization in an Army medical facility for tonsillitis.  It is not credible that providers who documented complaints of and treatment for several minor conditions, such as a wart, diarrhea, and headaches, would have omitted all mention of a serious condition such as pneumonia.  There is no record of the Veteran being placed on limited duty due to pneumonia.  Further, no pertinent complaints or findings were recorded at the time of separation and the Veteran, despite listing tonsillitis and such minor ailments as boils and recurrent motion sickness, did not mention any history of pneumonia.  It is also noted that he denied an treatment at other clinics at the time of service separation.  

Moreover, the record contains no mention of pneumonia or pulmonary fibrosis prior to the December 1986 VA examination report, nearly 20 years after the end of the Veteran's active service.  The Veteran consistently reported that his recurrent pneumonia had its onset in the mid-1980's until he submitted the instant claim for entitlement to service connection.  

Because the preponderance of the evidence is thus against finding that the Veteran suffered from pneumonia during his active duty service or within one year afterward and there is no evidence that his current pulmonary fibrosis is otherwise related to active duty service, entitlement to service connection for pulmonary fibrosis is denied.  

Low Back Injury

The Veteran asserts that he injured his back by falling off of a road scraper onto concrete while on active duty and that the effects of this injury have persisted to the present.  The Veteran testified during the February 2013 hearing that he was treated for his injury at a civilian hospital and was placed on light duty after returning to his unit.

The Veteran's service treatment records do not mention any back injury.  The Veteran's service personnel records do not mention light duty for any back injury.  In his September 2012 substantive appeal (VA Form 9), the Veteran expressed a belief that the treatment records had either been lost or Army medical personnel had not properly documented his treatment.  As described above, the Veteran's service treatment records note complaints of and treatment for several minor ailments, but not a back injury.  During the Veteran's August 1968 separation examination, the examiner found the Veteran's spine to be normal.  The Veteran reported hearing loss in his left ear, boils three months prior to the examination, and occasional untreated motion sickness, but denied any history of recurrent back pain.  There is nothing to indicate that the service treatment or personnel records are incomplete.  

In a January 2010 VA treatment record, the Veteran indicated that he had experienced chronic lower back pain for approximately 25 years.  In a July 2010 VA treatment record, the Veteran again reported that his back pain had its onset in 1985.  In a September 2011 VA treatment record, the Veteran reported that his low back pain began "many years" prior and specifically referenced a 1985 injury while remodeling his house.  During the February 2013 hearing, the Veteran testified that the 1985 incident was a reinjury and that the original injury occurred during his active duty service.  

The only evidence in favor of the Veteran's claim of an injury to his back in service consists of his own statements.  As stated above, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson, 230 F.3d at 1333.  Further, no pertinent complaints or findings were recorded at the time of separation.

Based on the record above, the Board finds that the Veteran's assertions of a low back injury in service are not credible.  As stated above, the Veteran's service treatment records detail complaints of and treatment for several minor conditions but contain no mention of a low back injury.  Those records also show regular treatment in Army medical facilities, not private German clinics.  Despite the Veteran's assertions to the contrary, there is no record of the Veteran being placed on limited duty due to a low back injury.  Further, no pertinent complaints or findings were recorded at the time of separation and the Veteran, despite listing such minor ailments as boils and recurrent motion sickness, did not mention any history of recurrent back pain.  The Veteran consistently reported that his low back pain had its onset in 1985 until he submitted the instant claim for entitlement to service connection.  

Because the preponderance of the evidence is against finding that the Veteran sustained an injury to the low back during his active duty service, it follows that the preponderance of the evidence is also against finding that any low back condition the Veteran might now have is a residual of that injury.  For this reason, entitlement to service connection for the residuals of a low back injury is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for pulmonary fibrosis is denied.

Entitlement to service connection for the residuals of an injury to the low back is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


